STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF     LOUISIANA                                                                              NO.    2022       KW     0152


VERSUS


TYLER       JUDSON                                                                                                   MAY    9,     2022




In    Re:              State        of        Louisana,               applying            for         supervisory                  writs,

                       19th    Judicial                 District               Court,          Parish            of        East        Baton

                    Rouge,          No.       DC - 20- 02965.




BEFORE:             GUIDRY!          HOLDRIDGE,                 AND       CHUTZ,       JJ.


           WRIT        GRANTED.                When        a     district              court          finds,               even        after


sentencing,              that a plea of guilty is                                 constitutionally infirm,                                it
retains           the    authority                 to    vacate            the    sentence                and        set    aside        the
plea.         State           v.     Allah,             2017- 0785 (             La.      1/    9/   18),        232         So. 3d      554
 per        curiam) (          citing           State           v.     Lewis,          421        So. 2d         224,        226 (       La.
1982)).            A constitutionally                          infirm guilty plea may be                                    set        aside

either by means                    of     an    appeal           or       postconviction                   relief.            State       v.
Dixon,        449       So. 2d       463,          464 (       La.     1984);          State         v.     Young,           2020- 0049
 La.        App.       1st     Cir.           11/ 6/ 20),            315       So. 3d        904,         907,        writ        denied,
2020- 01402 (            La.        2/ 9/ 21),             310        So. 3d       177.        In         order        to     properly
exercise           its       discretion              and        in     order       for       the          appellate           court       to
review        the       exercise              of     that        discretion,                 the      trial           court        should

conduct a hearing or inquiry on defendant' s motion to withdraw a
guilty     plea. State v.                       McGarr,              52, 641 (     La.         App.        2d    Cir.        4/   10/ 19),
268    So. 3d 1189, 1197 (                      citing Lewis,                   421     So. 2d        at    225).


           The     oral       request to withdraw the guilty plea was                                                      improperly
granted            where       the            record           does         not        show          the        district               court

received               sworn        testimony                  or         evidence             regarding               defendant' s
request           to    withdraw              his       guilty         plea       in    this          case.           Accordingly,
the        district          court'       s    ruling           granting           the       motion             to    withdraw the
guilty  plea  is                    vacated,               and        this       matter              is     remanded              to     the
district   court.                       On      remand,              the       district              court            should           first
ascertain              whether            defendant —                      bearing           in       mind            that
                                                                                                                         may      he
nonetheless              be    eligible                 for     expungement               in      the       future — desires
to     withdraw          his        guilty plea.  If he  so wishes,  only then should

the        district           court     hold  a  contradictory  hearing to determine
whether           the    plea        is constitutionally infirm and decide whether
the        plea    was        induced           by       what        defendant            justifiably                  believed           to
be     a    plea       bargain            but       which,           as    a     matter         of        law,        could       not     be
kept.        Allah,           232       So. 3d      at     554;       Dixon,           449     So. 2d       at       464.


                                                                     JMG
                                                                      GH
                                                                     WRC


COURT       OF     APPEAL,          FIRST          CIRCUIT




            DEPUTY       CLERK       OF       COURT
                       FOR    THE    COURT